IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-11321
                          Summary Calendar



CHRISTOPHER MICHAEL PEARSON,

                                          Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1239-M
                       --------------------
                           May 30, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christopher Michael Pearson, federal prisoner #24340-077,

appeals the district court’s dismissal of his Federal Tort Claims

Act (“FTCA”) complaint against the Government as frivolous

pursuant to 28 U.S.C. § 1915A(b)(i).    We accept Pearson’s

argument that he does not intend to pursue a claim under Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).    Pearson also argues that his FTCA complaint was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11321
                                -2-

timely filed because his false imprisonment claim is based upon a

continuing tort.

     The FTCA applies a two-year statute of limitations from the

date a cause of action accrues.     See 28 U.S.C. § 2401(b).   The

district court did not err in determining that Pearson’s claims

are barred by the applicable statute of limitations.    Pearson’s

post-conviction claims cannot form the basis for a claim of false

imprisonment.   See Pete v. Metcalfe, 8 F.3d 214, 218-19 (5th Cir.

1993).   Moreover, any pre-conviction claims Pearson may have

accrued no later than the date of his conviction and are,

therefore, barred by the statute of limitations.     See Brown v.

Nationsbank Corp., 188 F.3d 579, 589-90 (5th Cir. 1999).

Accordingly, Pearson’s appeal is without arguable merit and is

therefore dismissed as frivolous.     See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.

APPEAL DISMISSED.